Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 21, 2008                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  126509(53)(56)                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 126509
  v                                                                 COA: 244553
                                                                    Shiawassee CC: 02-007574-FC
  RICKY ALLEN PARKS,
             Defendant-Appellant.
  ____________________________________

         On order of the Chief Justice, motions by defendant-appellant and by plaintiff-
  appellee for extension of the time for filing their supplemental briefs are considered and,
  it appearing the briefs were filed August 18, 2008, the time for filing is extended to that
  date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 21, 2008                     _________________________________________
                                                                               Clerk